

115 HR 3560 IH: Grace Period Alleviation Act
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3560IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mr. Aguilar introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to give borrowers an option to extend the grace period
			 prior to the beginning of the repayment period, and for other purposes.
	
 1.Short titleThis Act may be cited as the Grace Period Alleviation Act or the GPA Act. 2.Grace period adjustmentsSection 455 of the Higher Education Act of 1965 (20 U.S.C. 1087e) is amended—
 (1)in subsection (b), by adding at the end the following:  (11)Repayment of interestThe Secretary, through a loan modification process, shall pay to each borrower who received a Federal Direct Stafford Loan for which the first disbursement was made during the period between July 1, 2012, and July 1, 2014, an amount equal to the amount of interest that accrued on such loan prior to the beginning of the repayment period.; and
 (2)by adding at the end the following:  (r)Election of extended grace period (1)In generalThe Secretary shall provide an opportunity for each borrower who receives a Federal Direct Stafford Loan or Federal Direct Unsubsidized Stafford Loan to elect a 12-month grace period before beginning repayment on the loan. The Secretary shall—
 (A)notify each such borrower of the opportunity for such an election not later than 45 days before the start of the borrower’s repayment period on the loan;
 (B)advise each such borrower of the financial consequences of electing such 12-month grace period; and (C)not require such a borrower to accept a 12-month grace period, unless the borrower specifically elects such 12-month grace period not later than 14 days before the start of the borrower’s repayment period on the loan.
 (2)Application of section 428(b)(7)With respect to each borrower who makes an election for a 12-month grace period under paragraph (1) of this subsection, section 428(b)(7) shall be applied—
 (A)in subparagraph (A), as if or, in the case of a student who makes an election under section 455(r)(1), 12 months were inserted after 6 months; and (B)in subparagraph (D), as if or, in the case of a student who makes an election under section 455(r)(1), the 12-month period were inserted after 6-month period..
			